SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2012 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET Companhia Siderúrgica Nacional, in compliance with CVM Instruction 308, as of May 14, 1999, informs that, in a meeting held on March 26, 2012, the Company’s Board of Directors approved the hiring of Deloitte Touche Tohmatsu Auditores Independentes (“Deloitte”) to perform the auditing of its financial statements for the fiscal years of 2012, 2013 and 2014. Deloitte will replace KPMG Auditores Independentes, pursuant the provisions of article 31 of said Instruction, which determines the periodical change of external auditors. São Paulo, March 26, 2012. Companhia Siderúrgica Nacional David Moise Salama Investor Relations Executive Officer 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 27, 2012 COMPANHIA SIDERÚRGICA NACIONAL By: /
